Citation Nr: 0013884	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disability.


INTRODUCTION

The veteran had active service from February 1959 to January 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Wichita.  

For reasons which will be set forth in a remand at the end of 
the decision below, the issue of the veteran's entitlement to 
a compensable evaluation for residuals of a laceration of the 
right forehead is being deferred pending additional 
development. 

A review of the claims folder discloses that in a May 1991 
memorandum decision, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the April 1990 Board 
decision denying the veteran service connection for a chronic 
acquired psychiatric disorder. 


FINDINGS OF FACT

1.  In September 1986 and in April 1990, the Board denied 
service connection for a chronic acquired psychiatric 
disorder.  

2.  The evidence submitted subsequent to the 1990 decision is 
not new and material, in that it is either cumulative of 
evidence previously considered or is not relevant and 
probative of whether the veteran has a chronic acquired 
psychiatric disorder attributable to his active service. 


CONCLUSION OF LAW

The April 1990 Board decision which denied entitlement to 
service connection for a chronic acquired psychiatric 
disorder is final and new and material evidence has not been 
submitted to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a chronic acquired psychiatric 
disorder was denied by the Board in a September 1986 
decision.  The Board determined that an acquired psychiatric 
disorder was not present during service, and schizophrenia 
did not develop to a compensable degree within one year 
following service discharge.  It also determined that an 
acquired psychiatric disorder did not develop as the result 
of psychological difficulties caused by the presence of 
scarring of the forehead.  

In an April 1990 decision the Board determined that the 1986 
Board decision denying service connection for an acquired 
psychiatric disorder remained final since the evidence 
submitted by the veteran subsequent to 1986 did not 
materially alter the factual situation presented at that 
time.  

In determining whether new and material evidence has been 
submitted to reopen a claim, the Board looks to the evidence 
that has been submitted since the last final denial of the 
claim on any basis.  The Court has held that VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
its claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In the present appeal, the last final disallowance 
of the claim was the April 1990 Board decision.  

The evidence of record at the time of the Board's April 1990 
decision is as follows:

The veteran's service medical records which are without 
reference to complaints or abnormalities indicative of a 
psychiatric disability.  

Also of record was a summary of hospitalization at the Larned 
State Hospital in Larned, Kansas, indicating the veteran had 
been hospitalized there in May 1966 and discharged in 
December 1968.  Notation was made that the veteran was given 
a diagnosis of "personality pattern disturbance, schizoid 
personality, with paranoid features in remission (6-22-66)."  
Also noted was a diagnosis of "(10-5-67) schizophrenic 
reaction, paranoid type in partial remission."

Also of record was a report of VA hospitalization of the 
veteran from December 1968 to May 1969 as a transfer from the 
Larned State Hospital where the veteran had been a patient 
for two months.  It was reported he had been in and out of 
that facility several times, had a poor work record, was 
seclusive, withdrawn, fought with his parents, and felt that 
people were poisoning him.  

Also of record was a transcript reflecting testimony by the 
veteran at a personal hearing at the Wichita RO in March 
1986.  The veteran testified that he was first seen for a 
nervous breakdown in 1966.  He believed that the blow to the 
head he sustained in service could have brought on his 
schizophrenia (transcript p.3). 

Additional evidence was received subsequent to September 1986 
Board decision and it included VA medical records pertaining 
to continuing treatment and evaluation of the veteran for 
psychiatric purposes.  The records included a VA hospital 
summary reflecting hospitalization for several days in August 
1968 for excision of a pilonidal cyst.  No reference was made 
in the summary report to the veteran's psychiatric status.  

Additional records included a hospital summary pertaining to 
hospitalization of the veteran by VA from September to 
October 1970.  At that time it was noted there had been 
previous admissions to the Larned Hospital with a diagnosis 
of chronic, undifferentiated schizophrenia.  The veteran had 
been seen for the past two years by a physician on an 
intermittent basis.  Six months previously he had been 
started on thyroid pills because of fatigability, weight 
gain, and depression.  Current admission was for further 
workup about his thyroid status and blood sugar or diabetes.  
The final diagnoses included history of chronic 
undifferentiated schizophrenia. 

Additional evidence considered included records pertaining to 
hospitalization by VA from November 1978 to April 1979.  It 
was reported that the veteran had a 15-year history of 
recurrent psychotic decompensations and at several times had 
been treated under court order.  He was accorded various 
testing and studies during hospitalization.  The final 
diagnoses were:  Acute exacerbation of chronic 
undifferentiated schizophrenia in partial remission with 
psychotic symptoms controlled on medication; mild, 
nonpsychotic organic brain syndrome, probably congenital.  

Additional records included reports of hospitalization of the 
veteran in March 1988.  The veteran gave a history of what he 
called a nervous breakdown in 1968.  He claimed that at that 
time he changed from being a very outgoing person to a very 
shy, withdrawn individual.  It was related he was diagnosed 
as schizophrenic in 1979.  After several days of 
hospitalization he was given diagnoses of residuals of 
schizophrenia, schizotypal personality disorder, and passive-
aggressive personality disorder.  Diagnoses noted, but not 
treated at that time were given as a bipolar-affective 
disorder, by history, and schizophrenia, by history. 

Several days later in March 1988, the veteran was 
hospitalized at the Applewood Care facility.  Impressions 
were bipolar-affective disorder, by history, and 
schizophrenia, by history.  

Additional evidence considered by the Board at the time of 
its 1990 decision included the transcript of testimony given 
at a hearing before a hearing officer at the RO in October 
1989.  The veteran indicated that he had a nervous breakdown 
in 1965 or 1966.  He recalled the circumstances leading to 
that consisted of his dating someone and getting very little 
sleep and then being told by his father that he was going to 
have to get some help.  He believed he might have been 
irritable around the parents, but he did not quite remember.  

The evidence received since the April 1990 Board decision is 
as follows:  

Copies of periods of hospitalization at the Larned State 
Hospital in Larned, Kansas.  One discharge summary in 
December 1968 revealed the veteran had been hospitalized at 
that facility for the first time in May 1966.  The veteran 
had had trial visits away from the hospital on different 
occasions between 1966 and December 1968.  At the time of 
discharge in December 1968 he was given a diagnosis of 
"personality pattern disturbance, schizoid personality with 
paranoid features on admission."  

The records from that facility include a report of 
hospitalization of the veteran at the Larned State Hospital 
in December 1974.  At that time, according to the veteran's 
father, in about October 1965, the veteran began to think 
that everyone was against him.  He was an inspector at Beech 
Aircraft and began to believe that the plant lost certain 
contracts because of parts he had rejected in the line of 
duty.  At about the same time, he began dating a girl he had 
met several months previously.  Reportedly the two of them 
went to a local dance school for lessons, but the veteran 
soon became jealous of the instructor.  Also, she had 
reportedly revealed to him that she had an illegitimate child 
and this, according to the veteran's father, "shook him" very 
much.  The veteran's parents arranged for him to be seen by a 
physician who had him hospitalized for several days.  He 
continued on an outpatient basis with the physician 
thereafter, but would not take his prescribed medication.  
Eventually he was hospitalized at the Larned State Hospital 
for the first time in May 1966 under an order for psychiatric 
care and treatment. 

Also of record is an October 1998 indication from the VA 
Medical Center at Fort Lyon, Colorado, indicating that 
records were transferred to Wichita in October 1970.  No 
other records pertaining to the veteran were at that 
facility. 

Received in March 1999 were copies of reports of VA 
outpatient visits at the Wichita Medical Center on periodic 
occasions in 1998 and 1999.  No probative reference was made 
to the veteran's psychiatric status.  

Analysis

Once a claim for service connection has been denied by a 
decision of the Board, that determination is final.  New and 
material evidence must be presented to reopen the case prior 
to further consideration of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(1999).  

The Court has held that VA is required to review for its 
newness and materiality the evidence submitted by a claimant 
since the last final disallowance of the claim on any basis 
in order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present appeal, the last final disallowance 
of the claim is the April 1990 Board decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since its previous decision disallowing 
the claim in April 1990.  

With regard to applications to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented and secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming its credibility, whether 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if a claim is well grounded, the case will be decided 
on the merits, but only after the Board has determined that 
the VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled. 

38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Historically, the Court has held that the first step of the 
Manio analysis involves three questions (Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991));  Question one:  Is the newly 
presented evidence "new" (that is, not of record at the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record, see Struck v. Brown, 
9 Vet. App. 145 (1996), Cox v. Brown, 6 Vet. App. 459 (1994), 
and Colvin v. Derwinski, 1 Vet. App. 171 (1991)?  Question 
two:  Is it "probative" of "the issue[s] at hand" (Cox and 
Colvin) (that is, each issue which was a specified basis for 
the last final disallowance (see Struck, supra)?  Question 
three:  If it is new and probative, then, in light of all of 
the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
In Blackburn v. Brown, 8 Vet. App. 97 (1995), the Court 
indicated that affirmative answers to both questions two and 
three--involving the probative nature of the "new" evidence 
and the reasonable possibility of outcome change, 
respectively,were required in order for "new" items to be 
"material."  Crippen v. Brown, 9 Vet. App. 412, 419 (1996); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

New evidence is probative, and hence material, when it 
actually tends to prove the merits of the claim, that is, it 
supplies evidence, the absence of which was a specified basis 
for the prior denial.  Evans v. Brown at 283-284.  

The Federal Circuit has recently invalidated step three of 
the above analysis, so that it is not necessary that the new 
evidence raise a reasonable possibility of changing the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in Section 3.156 was not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather, it was to emphasize 
the importance of a complete record for evaluation of the 
claim.  Hodge.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
the replacement of the two-step Manio test with a three-step 
test.  

Under the three-step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  

Second, under the Elkins three-step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of a claim, presuming its 
credibility, the claim is reopened (and as distinguished from 
the original claim) and is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if a claim is well grounded, 
VA may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled. 

The evidence received subsequent to the 1990 decision in sum 
shows treatment and evaluation for various conditions, 
including psychiatric impairment over the years following 
service.  While the records are new, in that they are not 
cumulative of the evidence of record, they are not material 
because they are not relevant and probative of whether the 
veteran's psychiatric disorder, first documented more than 
one year following service discharge, was incurred in 
service.  The additional medical records are not material as 
they do not address the essential question of causal 
relationship between the veteran's active service and the 
development of a chronic, acquired psychiatric disorder in 
the years following service, or a relationship between the 
service-connected laceration of the scalp and the subsequent 
development of an acquired psychiatric disorder.  The Board 
notes that the evidence which has been added to the record 
since the time of the 1990 decision actually points to causes 
other than service as being responsible for the veteran's 
psychiatric difficulties.  The medical records point to a 
time frame of late 1965 when the veteran's father reported 
that the veteran began to think everyone was against him and 
when the veteran was having problems with the circumstances 
surrounding his involvement with a woman. 

The veteran's statements regarding his psychiatric status are 
cumulative of the evidence of record when the 1986 and 1990 
Board decisions were rendered.  As such, these statements are 
not new.  For these reasons, the Board has determined that 
the evidence received since the last final denial in 1990 is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  New and material evidence, 
therefore, has not been submitted, and the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disability is not reopened.  None of the evidence 
submitted since the 1990 decision in any way links the 
veteran's psychiatric disability with his active service, to 
include the service-connected residuals of a laceration of 
the scalp region. 

The record discloses that copies of VA outpatient visits on 
periodic occasions in the late 1990's were sent to the Board 
without the veteran waiving review in the first instance by 
the RO.  The records pertain primarily to treatment and 
evaluation for complaints having nothing to do with the 
veteran's psychiatric status and are without any reference 
whatsoever to the etiology of any psychiatric difficulty the 
veteran might have.  Accordingly, the undersigned finds that 
failure to have the records reviewed by the RO is harmless 
and the veteran is not prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a chronic acquired psychiatric 
disability not having been submitted, the claim is denied.  


REMAND

In the November 1988 rating decision, in addition to 
determining whether the veteran had submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection of schizophrenia, the RO addressed the 
matter of the veteran's entitlement to a compensable 
evaluation for residuals of a laceration of the right 
forehead.  By communication dated in early December 1998, the 
veteran was informed that the noncompensable evaluation for 
the laceration was confirmed and continued.  He submitted a 
valid notice of disagreement with the denial in a statement 
dated December 4, 1998.  However, the statement of the case 
which was issued in December 1998 did not address the issue 
of a compensable evaluation for the laceration of the right 
forehead.  This issue must be remanded to the RO for the 
issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process; see 
also Ledford v. West, 136 F. 3d 776 (Fed. Cir. 1998)).  
Accordingly, the claim must be remanded to the RO for the 
issuance of a statement of the case.  

Therefore, this portion of the case is REMANDED for the 
following:

1.  The RO should adjudicate the issue of 
the veteran's entitlement to a 
compensable evaluation for residuals of a 
laceration to the right scalp region.  If 
deemed advisable, an examination for the 
purpose of determining the current nature 
and extent of damage attributable to the 
residuals of the laceration is 
authorized.  

2.  If the benefit sought remains denied, 
the RO should issue a statement of the 
case.  The veteran should be informed of 
the steps necessary to perfect an appeal 
as to the issue considered in the 
statement of the case.  Thereafter, if a 
valid substantive appeal has been 
submitted, the case should be returned to 
the Board for consideration of the issue 
for which an appeal has been perfected.  
By this REMAND, the Board intimates no 
opinion as to any final outcome 
warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals
	



 


